Title: From John Adams to Peter Thatcher Vose, 25 December 1821
From: Adams, John
To: Vose, Peter Thatcher



dear Sir
Montezillo December 25th 1821

I rejoice to have been introduced this morning, to the knowledge of a Gentleman, whose nativity was so near—and whose sentiments and feelings so much nearer to my own—whose names have been venerated by me all my Life time There is not a family in North America, who have transmited to their numerous Posterity even down to the present time, more of the Piety and Virtues, the literature and science of our forefathers than Those who bear the name of Thatcher—The founder of the family in America was before his emigration so fordmidable to the views of Arch Bishop Laud, that he draged him before his high Commission, or Star Chamber Court—and we find his fortitude and intrepidity recorded in the State Trials immortality
I pray you to present my kindest thanks to Mr Mellish for the rich present of his Map of the United States which is the most elegant and perfect performance of the kind ever produced in North America, It will be of inestimable benifit to the Children of my family—
The glowing Eulogium in your letter ought to excite in me only a profound sigh for the imperfect manner in which it had been merited—Accept my sincere thanks for the friendly agency you have had in the busine business—And believe me your very / obliged friend
John Adams